Citation Nr: 0901874	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 
20 percent for residuals of a fractured right clavicle 
(major) with degenerative changes at the acromioclavicular 
(AC) joint.  

2.  Entitlement to an initial increased rating, in excess of 
50 percent, for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty for two years and 
was separated in August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO increased the 
evaluation of residuals of a fractured right clavicle (major) 
with degenerative changes at the AC joint from 10 percent to 
20 percent disabling (effective July 20, 2004) and granted 
service connection for PTSD with an evaluation of 50 percent 
(effective July 20, 2004).  


FINDINGS OF FACT

1.  The residuals of a fractured right clavicle (major) with 
degenerative changes at the AC joint have not been manifested 
by the limitation of motion of the arm midway between side 
and shoulder level.  

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity (due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships).

3.  The veteran's service-connected PTSD is not manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to the following 
symptoms:  Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a fractured right clavicle (major) with 
degenerative changes at the AC joint have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 
5201, 5203 (2008).  

2.  The criteria for an initial rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, DC 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

A.  Increased rating claim for the residuals of a 
fractured right clavicle (major)

In an August 2004 letter, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  The RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In a March 
2006 letter the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

A recent case, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), lists requirements for VCAA notice in increased 
rating claims.  First, 38 U.S.C.A. § 5103(a) requires the 
Secretary to inform the claimant: he or she must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores, 
22 Vet. App. at 43.  

Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  

Finally, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  This 
includes competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 
43-44.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Evidence of record 
demonstrates that the veteran has actual knowledge of the 
criteria necessary for an increased rating for his service-
connected residuals of a fracture of the right clavicle 
(major) with degenerative changes at the AC joint.  See 
Vazquez-Flores, 22 Vet. App. at 48-49 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) ("[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim").  

In the August 2004 letter, the RO advised the veteran of his 
opportunity to submit his own statement in which he 
"completely describe[s] . . . [his] symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by . . . [his] disability."  
The September 2004 and July 2005 VA examinations show the 
veteran described symptoms and problems related to his right 
clavicle.  In an August 2004 statement, the veteran described 
increasing pain in his right shoulder area and stated "it is 
very difficult to raise my right arm above my shoulder."  
Such statements exhibit an understanding of the criteria 
necessary for an increased rating for his service-connected 
residuals of a fractured right clavicle (major) with 
degenerative changes at the AC joint.  

The December 2005 statement of the case (SOC) mistakenly 
asserts that the veteran is currently rated at 10 percent in 
two places; in the heading above the paragraph addressing the 
veteran's right clavicle disability and in the second to last 
paragraph.  A review of the December 2005 SOC shows overall 
that the veteran could not have been misled by these 
assertions because the veteran was given information that 
explained what was needed for an evaluation for 20 percent 
and 30 percent.  The veteran was still given proper 
notification regarding his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has had two VA 
examinations (September 2004 and July 2005).  In April 2006 
he stated he had no further evidence to submit.  The duties 
to notify and assist have been met for this claim.  

	B.  Initial increased rating claim for PTSD

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated.  Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  Additional notice is not 
required and any defect in the notice is not prejudicial.  
Id.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  Service medical records have 
been associated with the claims folder.  All identified and 
available treatment records have been secured.  The veteran 
was given pertinent VA examinations in September 2004 and 
July 2005.  The duties to notify and assist have been met for 
this claim.  

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

A.  Increased rating claim for the residuals of a 
fractured right clavicle (major)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups.  38 C.F.R. § 4.14 (2008).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.  

The Board has evaluated the veteran's residuals of a 
fractured right clavicle (major) under multiple diagnostic 
codes to determine if there is any basis to increase the 
assigned rating.  Such evaluations involve consideration of 
the level of impairment of a veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

Degenerative arthritis, including osteoarthritis, established 
by X-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is noncompensable, an evaluation of 10 percent is assigned 
for each major joint (including the ankle and the knee) or 
group of minor joints affected by limitation of motion to be 
combined (not added) under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2008).  The 
20 percent and 10 percent ratings based on X-ray findings, as 
stated above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).  

Under DC 5201 for a major rating, a 20 percent rating is 
assigned for limitation of motion of the arm at shoulder 
level; a 30 percent rating is assigned for limitation of the 
major arm motion to midway between side and shoulder level 
(between 45 and 90 degrees); and a 40 percent rating is 
assigned for limitation of motion of the major arm to 
25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  The 
normal range of motion of shoulder for flexion and abduction 
is from 0 degrees at the side to 180 degrees over head.  
38 C.F.R. § 4.71, Plate I. Thus, shoulder level is at 90 
degrees, and midway between the side and shoulder level is at 
approximately 45 degrees.  In determining whether the veteran 
had limitation of motion to shoulder level, it is necessary 
to consider reports of forward flexion and abduction.  See 
Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see 
also 38 C.F.R. § 4.71, Plate I (2008).  

	B.  Initial increased rating claim for PTSD

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  Under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2008), a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411.  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Further, 
the Court has recognized that a Global Assessment of 
Functioning (GAF) score is based on a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  In addition, the 
Court has held that a GAF score is only one factor in 
determining a veteran's disability rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., 
concurring).  

III.  Analysis

A.  Increased rating claim for the residuals of a 
fractured right clavicle (major)

The Diagnostic Code provides for different ratings depending 
on whether the extremity is dominant or not.  On the 
veteran's February 1964 pre-induction examination form the 
veteran checked that he was left hand dominant.  Both his 
August 1965 induction and June 1967 separation examination 
forms show the veteran stated he was both right and 
left-handed.  The September 2004 and July 2005 VA 
examinations show the veteran stated he was ambidextrous (in 
September 2004 he also stated he was right hand dominant).  
Resolving doubt in the veteran's favor, the Board will rate 
the veteran's residuals of a fractured right clavicle as a 
major rating.  

In the veteran's July 2004 claim for an increase, he stated 
that he was continuing to experience pain on motion with 
arthritic conditions.  Currently, the veteran's disability is 
rated under Diagnostic Code 5201, limitation of motion of the 
arm.  

A September 2004 VA X-ray of the right clavicle showed an 
impression of moderately advanced degenerative changes at the 
AC joint.  At the September 2004 VA examination, the veteran 
stated that he had increasing stiffness and pain in the right 
shoulder region, especially with weather changes or when he 
was trying to look left while driving.  The examiner stated 
that the pain appeared to be intermittent and seemed only to 
have a mild effect on the veteran's current occupation as a 
truck driver.  Upon examination, the examiner found the right 
clavicle to be mildly tender to palpation with mild 
impingement.  The veteran had symmetrical range of motion 
with his right shoulder as compared to his left.  A January 
2005 record clarified the veteran's range of motion:  "[H]e 
has symmetrical range of motion of his right shoulder of 
extension to 40 degrees with some mild discomfort at 40, 
forward flexion to 50 degrees with some mild discomfort at 50 
and adduction and abduction to 40 degrees with some mild 
discomfort at 40.  Internal and external rotation to 
50 degrees with pain at 50."  The examiner found ranges of 
motion to be the same during passive, active and repetitive 
movements.  There was no limitation due to weakness, 
fatigability, incoordination or flare-ups.  No incapacitating 
episodes, assistive devices or effect on usual occupation or 
daily activities were reported.  The examiner found good 
muscle function of the right shoulder and that the extremity 
was "neurovascularly intact."  

At a July 2005 VA examination, the veteran reported his 
shoulder had gotten worse.  Again, there was no limitation 
due to weakness, fatigability, incoordination or flare-ups.  
No incapacitating episodes were reported and active and 
passive motions were the same.  No effect on usual occupation 
or daily activities was reported.  The disability only mildly 
affected the veteran's ability to sleep and "to do 
significantly heavier activities of the right hand."  The 
veteran was found to be tender to palpation around the AC 
joint only.  The examiner noted a slightly hypertrophic area 
in the middle third of the clavicle, likely where the 
previous fracture occurred.  There was no winging of the 
scapula.  Forward flexion was 180 degrees, abduction was 
180 degrees; external rotation was 70 degrees; internal 
rotation was 90 degrees, extension was 70 degrees and 
adduction was 35 degrees.  Adduction caused pain at 
20 degrees.  Rotator cuff muscle testing showed equivalent 
strength on both shoulders.  The glenohumeral joint was found 
to be grossly normal without evidence of arthritis.  The 
examiner found that the veteran was not limited in his 
ability to be employed.  

While the September 2004 examination report (and January 2005 
clarification record) showed that the veteran had forward 
flexion to 50 degrees and adduction to 40 degrees; the July 
2005 examination report showed forward flexion and abduction 
to be 180 degrees.  After consideration of the evidence as a 
whole, the Board finds that the veteran's right shoulder 
disability does not warrant an increase to 30 percent, 
because such an increase requires a finding of limitation of 
motion of the arm midway between side and shoulder level.  
This limitation was not found on the July 2005 examination.  

The Board has considered other potentially applicable 
diagnostic codes.  The evidence of record does not 
demonstrate ankylosis of the scapulohumeral articulation, 
other impairment of the humerus, or impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 
(2008).  

While the veteran has been shown to have right shoulder 
arthritis, a rating in excess of 20 percent under the 
arthritis rating code is not available.  See 38 C.F.R. 
§ 4.71a, DC 5003, Note 1.  

Also, the Board has considered whether there is any 
additional functional loss not contemplated in the current 
20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  At 
the July 2005 examination, the veteran complained of pain 
when sleeping and after heavy lifting.  He would take Motrin 
for the pain, as prescribed by his doctor.  Even considering 
the effects of pain on use, there is no probative evidence 
that the right shoulder dysfunction is to such a degree to 
warrant an increased rating.  There are insufficient 
objective signs of weakness; deformity; fatigability; lack of 
coordination; or restricted or excess movement of the joint 
to warrant an increased rating.  See 38 C.F.R. § 4.45.  

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether a staged rating is appropriate.  
The veteran's symptoms remained relatively constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The veteran 
stated that he had trouble sleeping at times and the July 
2005 VA examiner opined that the veteran had trouble shifting 
gears on a truck and lifting.  The veteran was formerly 
employed as a truck driver and in a July 2005 statement 
asserted that he could not work.  But the examiner also 
stated "I feel he can do a job that has intermittent sitting 
and standing and does not involve heavy lifting of more than 
20 pounds."  No periods of hospitalization have been shown.  
The veteran has not shown in this case that his residuals of 
a fractured right clavicle (major) results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  

As the preponderance of the evidence is against the claim for 
increased ratings, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	B.  Initial increased rating claim for PTSD

A September 2004 mental health assessment from a private 
hospital showed that the veteran reported recurrent thoughts 
and dreams of people dying in Vietnam.  The veteran also 
stated that he was easily irritated by others, would become 
angry, and had thoughts to harm others with no intent or 
plan.  His wife had died four years ago and the veteran 
stated he reported trouble with adjusting to major life 
stressors.  At the time, the veteran was employed as a semi-
truck driver.  The veteran reported a history of substance 
abuse and appeared neat, with an anxious, sad expression.  
The veteran stated he had trouble getting along with people 
outside his family, being close with others and expressing 
his emotions appropriately.  The veteran was diagnosed with 
Axis I PTSD and had a GAF score of 69.  According to the DSM-
IV, a GAF score of 69 would indicate some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

The veteran submitted private medical records showing ongoing 
treatment for his PTSD from September 2004 through March 
2005.  

At the veteran's September 2004 VA examination, the veteran 
reported flashbacks and nightmares of his experiences in 
Vietnam.  He also stated he was often anxious.  He avoided 
all news of war or images of violence in the media.  The 
veteran reported being widowed and socially isolated.  The 
veteran was dressed appropriately and his speech was 
coherent.  The veteran's thought processes were logical and 
no delusions or hallucinations were reported.  No suicidal or 
homicidal ideations were reported.  The veteran was well-
oriented to time, place and person.  No memory loss, 
obsession, panic attacks, or ritualistic behavior was 
reported.  The veteran was diagnosed with Axis I chronic 
PTSD.  Under Axis IV, the examiner stated "He is able to 
work; however, he has limited social involvement as a result 
of his PTSD."  The examiner noted the veteran had been 
working as a truck driver for 24 years.  The veteran was 
assessed a DSM-IV GAF score of 60, which indicates moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

At the veteran's July 2005 VA examination, the veteran stated 
that he had retired in May 2005 because of the stress and 
"he did not want to run over somebody."  The veteran stated 
he avoided driving and was attending an outpatient 
psychiatric program for PTSD.  The veteran was currently 
taking Paxil.  The veteran stated that he becomes 
uncomfortable and irritated around people and generally 
avoided them.  The veteran stated he did not have a social 
life.  He reported trouble sleeping.  The mental status 
examination revealed a depressed mood.  The veteran was 
cooperative and oriented to person, time and place.  He had 
clear speech and a congruent affect.  He gave coherent and 
relevant answers.  He denied suicidal or homicidal thoughts 
as well as hallucinations and delusions.  His memory for 
recent and remote events was described as good.  The examiner 
stated there was no impairment of thought process or 
activities of daily living.  Axis I, delayed PTSD was 
diagnosed.  The veteran was again assessed a DSM-IV GAF score 
of 60.  The examiner opined that the veteran was able to 
perform desk work.  

On review of the evidence of record, the Board finds the 
veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due 
symptoms such as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships as contemplated by the 50 percent 
disability evaluation under 38 C.F.R. § 4.130, DC 9411.  The 
September 2004 private mental health assessment, the 
September 2004 VA examination and the July 2005 VA 
examination did not show that the veteran's PTSD was 
manifested by symptoms that characterize a 70 percent 
disability evaluation.  

The Board has considered whether the veteran is entitled to 
additional staged ratings.  Hart, supra.  The veteran's 
service-connected PTSD has not shown to be more than 
50 percent disabling.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  No hospitalization has 
been shown and the July 2005 examiner specifically stated the 
veteran was fit for desk work.  The examiner also stated that 
amount of time lost from work attributable to the veteran's 
PTSD consisted of a few hours.  Factors such as missing time 
from work or requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned.  The veteran has not shown that his 
PTSD results in unusual disability or impairment that renders 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  

As the preponderance of the evidence is against the claim for 
increased ratings, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of a fracture of the right clavicle (major) 
with degenerative changes at the AC joint is denied.  

Entitlement to an initial increased rating, in excess of 50 
percent, for PTSD is denied.  

____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


